.l>lJ-)[\)

\OOO\]O'\L/l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-Cv-01512-.]CS Document 7 Filed 03/25/19 Page 1 of 2

MARK I. WRAIGHT (State Bar No. 228303)
miw@severson.com

ANDREW S. ELLIOTT (State Bar No. 254757)
ase@severson.cc)m

EVELINA MANUKYAN (State Bar No. 233262)
exm@severson.com

SEVERSON & WERSON

A Professional Corporation

One Embarcadero Center, Suite 2600

San Francisco, California 94111

Telephone: (415) 398-3344

Facsimile: (415) 956-0439

Attorneys for Defendants
WELLS FARGO BANK, N.A.; WELLS FARGO

& COMPANY; WELLS FARGO
FOUNDATION; and KENT MANNINA

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DANFORD FOUNDATION and Case No.
KATHERINE F. FISHER,
PROOF OF SERVICE ON NOTICE OF

Plaintiffs, REMOVAL
vs. Action Filed: December 11, 2018
Trial Date: None Set

WELLS FARGO BANK, N.A., WELLS
FARGO & COMPANY; WELLS FARGO
FOUNDATION; KENT MANNINA; DEVON
SILVERA, an individual; and DOES 1
through 20, inclusive,

Defendants.

 

 

14798764.1
PROOF OF SERVICE ON NOTICE OF REMOVAL

 

~OOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-01512-.]CS Document 7 Filed 03/25/19 Page 2 of 2

PROOF OF SERVICE

At the time of service, 1 was over 18 years of age and not a party to this action. I am
employed in the County of San Francisco_. State of California. My business address is One
Embareadero Center, Suite 2600, San Franeisco, CA 94111.

On March 22, 2019, I served true copies of the following document(s):

NOTICE OF REMOVAL
AMENDED CIVIL COVER SHEET

NOTICE TO STATE COURT AND ADVERSE PARTIES OF REMOVAL TO
FEDERAL COURT

ECF REGISTRATION INFORMATION
FILING PROCEDURES FOR SAN FRANCISCO
JOSEPH C. SPERO’S STANDING ORDER

CONSENTING TO THE JURISDICTION OF A MAGISTRATE JUDGE
BROCHURE

STANDING ORDERS FOR ALL JUDGES IN THE NORTHERN DISTRICT

NOTICE OF ASSIGNMENT OF CASE TO A UNITED STATES MAGIS'I`RA'I`E
JUDGE FOR TRIAL

on the interested parties in this action as folloWs:

Ted J. Hannig, Esq. Attorneys for Plaintiffs Danford Foundation
Paul A. Mann, Esq. and Katherine F. Fisher

Hannig LaW LLP Telephone: (650) 482-3040

990 Industrial Road, Suite 207 Facsimile: (650) 482-2820

San Carlos, CA 94070 Ernail: tjh@hanniglaw.corn

Daul@hanniglaw.com

BY MAIL: I enclosed the document(s) in a sealed envelope or package addressed to the
persons at the addresses listed in the Service List and placed the envelope for collection and
mailing. following our ordinary business practices l am readily familiar with Severson &
Werson's practice for collecting and processing correspondence for mailing 011 the same day that
the correspondence is placed for collection and mailing, it is deposited in the ordinary course of
business with the United States Postal Service, in a sealed envelope with postage fully prepaid

I declare under penalty of perjury under the laws of the United States of Alnerica that the
foregoing is true and correct. l declare that I am employed in the office of a member of the bar of
this Court at whose direction the service was made.

Executed on March 22, 2019, at San Francisco, California.

CM MQ.

Chilar L. Kada

14798764.1
PROOF OF SERVICE ON NOTICE OF REMOVAL

 

